DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitations of “the command information read later” and “command information read previously”. There is insufficient antecedent basis for the limitation “the command information read later”. Furthermore, the terms “later” and “previously” are relative terms which are not properly defined, for example by providing a reference point upon which the terms “later” and “previously” are based.
	Regarding claims 10 and 11, as noted below the extent to which the claims incorporate all of the limitations of parent claim 1, to which they refer. Therefore these claims are of indefinite scope. Furthermore, the limitation “for a learning toy to be used for the learning toy” is generally confusing and indefinite. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite a mobile body, and a command panel, respectively “for a learning toy to be used for the learning toy according to claim 1”. It is not clear from the wording of the claims whether they properly incorporate all of the limitations of the learning toy of claim 1, or whether they merely recite a mobile body or command panel which is useful with the learning toy of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscatelli et al. (US 2017/0007915 A1).
	Regarding claim 1-4, 10 and 11, Moscatelli discloses a learning toy in which a plurality of command panels in which command information which is a command of operation for a mobile body is recorded are successively arranged, and the mobile body reads the command information while self-traveling on the command panels, and operates based on the command information (see Fig. 1), the mobile body comprising: 
a moving unit to self-travel on the command panels (e.g. drive axle, wheels, motor – Par. 64); 
a reading unit (740) to read the command information recorded in the command panels (Par. 66); 
a storage unit to store the read command information (Par. 50, last 7 lines); and 
a control unit (730) to cause the mobile body to operate based on the command information (Par. 62), 
respectively different pieces of the command information which can be read by the reading unit of the mobile body being recorded in a plurality of the command panels among the command panels which are successively arranged (see e.g. Par’s. 79-81 – robot interrogates game tiles 200 to determine commands and resulting actions), 

	the control unit of the mobile body changes operation of the mobile body to be performed based on the command information read later, in accordance with content of the command information read previously (Par’s. 50, 79-81) (as per claim 2),
	the control unit of the mobile body automatically extracts a plurality of pieces of the command information from the storage unit to cause the mobile body to perform desired operation (Par. 50) (as per claim 3),
	the mobile body includes a light emitting element which causes a body of the mobile body to emit light or a speaker which causes sound to be generated from the mobile body based on a plurality of pieces of the command information (Par. 81) (as per claim 4),
	a mobile body for a learning toy to be used for the learning toy according to claim 1 (see Fig. 7) (as per claim 10), and
	a command panel for a learning toy to be used for the learning toy according to claim 1 (see e.g. Fig. 2) (as per claim 11).




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli et al. (US 2017/0007915 A1) in view of Lindegaard et al. (WO 2018/029354 A1).
Regarding claim 5, Moscatelli discloses a learning toy in which a plurality of command panels in which command information which is a command of operation for a mobile body is recorded are successively arranged, and the mobile body reads the command information while self-traveling on the command panels, and operates based on the command information (see Fig. 1), the mobile body comprising: 
a moving unit to self-travel on the command panels; 
a reading unit to read the command information recorded in the command panels; 
a storage unit to store the read command information; and 
a control unit to cause the mobile body to operate based on the command information (see Par’s. 50, 62-66), 

the respectively different pieces of the command information recorded in the plurality of command panels comprising: first and second comparison target information (e.g. instructions to turn, move, or perform other actions);  
the storage unit storing a plurality of pieces of the command information read from the plurality of command panels (column 50, last seven lines), and 
the control unit detecting the first comparison target information and the second comparison target information from the plurality of pieces of the read command information, and 
comparing the first comparison target information with the second comparison target information to determine whether the predetermined conditions are satisfied, and causing the mobile body to perform desired operation based on a result of the determination (see e.g. Par’s. 92-95 – target information and predetermined conditions including whether the play properly arranged the tiles, upon which the robot can properly interpret the commands and perform the corresponding actions),
Moscatelli does not appear to explicitly disclose the first comparison target information which is constituted with one or more pieces of the command information and which includes information of a numerical value or a picture; and second comparison target information which is constituted with one or more pieces of the command information indicating information of the numerical value or the picture and which is to be compared with the first comparison target information to determine whether predetermined conditions are satisfied. However, Lindegaard discloses a similar system wherein a robot navigates and reads command information from tiles, 

Regarding claims 6 and 7, Moscatelli further discloses the first comparison target information constituted with three or more pieces of command information recorded in three or more command panels is constituted with: 
start position command information which is the command information indicating a start position of the first comparison target information; and
end position command information which is the command information indicating an end position of the first comparison target information (fig. 4, Par. 56); and 
one or more pieces of first comparison command information which is constituted with one or more pieces of the command information recorded in one or more command panels put between the two command panels in which the start position command information and the end position command information are respectively recorded, and which is to be compared with the second comparison target information to determine whether the predetermined conditions are satisfied (middle pieces with other command instructions (Par’s. 51, 55; Fig’s. 2-3) (as per claim 6), and
a plurality of pieces of the first comparison command information constituted with a plurality of pieces of the command information recorded in a plurality of the command panels put between the two command panels in which the start position command information and the 

Regarding claim 9, Moscatelli discloses a learning toy in which a plurality of command panels in which command information which is a command of operation for a mobile body is recorded are successively arranged, and the mobile body reads the command information while self-traveling on the command panels, and operates based on the command information (see Fig. 1), the mobile body comprising: 
a moving unit to self-travel on the command panels; 
a reading unit to read the command information recorded in the command panels; 
a storage unit to store the read command information; and 
a control unit to cause the mobile body to operate based on the command information (see Par’s. 50, 62-66), and
respectively different pieces of the command information which can be read by the reading unit being recorded in a plurality of the command panels among the command panels which are successively arranged (Par’s. 79-81).

the storage unit storing a plurality of pieces of the command information including the information of the picture or the characters read from the plurality of the command panels (Par. 50, last seven lines), and 
Moscatelli does not appear to disclose the control unit reading out the plurality of pieces of the command information including the information of the picture or the characters stored in the storage unit, comparing spelling of a word corresponding to the information of the picture with arrangement of the information of the characters in an order read from the plurality of the command panels to determine whether the spelling matches the arrangement, and causing the mobile body to perform desired operation based on a result of the determination. However, Lindegaard a similar system for arranging tiles to be read in order by a robot, wherein the arranging and reading of the tiles can be used to teach spelling (page 12, lines 20-23). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Moscatelli by placing letters on the tiles and using the navigation of the robot to detect whether the user has laid out the tiles according to a proper spelling of a word, as suggested by Lindegaard. Such a modification would involve a use of a known technique to improve similar products in the same way. 



8 is rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli et al. (US 2017/0007915 A1) in view of Butler et al. (US 2015/0356881 A1).
Regarding claim 8, Moscatelli discloses a learning toy in which a plurality of command panels in which command information which is a command of operation for a mobile body is recorded are successively arranged, and the mobile body reads the command information while self-traveling on the command panels, and operates based on the command information (see Fig. 1), the mobile body comprising: 
a moving unit to self-travel on the command panels; 
a reading unit to read the command information recorded in the command panels; 
a storage unit to store the read command information; 
a control unit to cause the mobile body to operate based on the command information (see Par’s. 50, 62-66); and 
a speaker to cause sound to be generated from the mobile body based on the command information (Par. 81), and
respectively different pieces of the command information which can be read by the reading unit being recorded in a plurality of the command panels among the command panels which are successively arranged (Par’s. 79-81). 
Moscatelli does not appear to disclose information of characters being included in the respectively different pieces of the command information recorded in the plurality of the command panels, 
the storage unit storing a plurality of pieces of the command information including the information of the characters read from the plurality of the command panels, and 

However, Butler discloses a game for teaching pronunciation that prompts a user to properly arrange tiles to spell a word, and pronounces the word for the user upon proper arrangement (see abstract). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Moscatelli by placing letters on the tiles and pronouncing a word upon a determination that a word has been spelled correctly, as suggested by Butler. Such a modification would involve combining prior art elements according to known methods to yield predictable results. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasaka et al. (US 2021/0110735 A1) discloses a programming device and recording medium. Abou-Hamda (US 2013/0288560 A1) discloses a line sensing robot. Blaustein et al. (US 2021/0077915 A1) discloses a toy robot. Chainani et al. (US Patent No. 5,656,907) discloses a method and systems for programming toys. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715